DETAILED ACTION

	Claims 1 – 20, which are currently pending, are fully considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 5, 12 - 15, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 5, 7, 13 – 18 of U.S. Patent Application 16527902 and over claims 1, 2, 8 - 14 and 20 of U.S. Patent Application 16527864. 

Instant claims
U.S. Patent Application 16527902 
U.S. Patent Application 16527864
Claims 1, 15, and 20: identifying a database on a host; identifying, in file nodes of a remote cluster, directories of the database, each of the file nodes mapped to a directory of the database; storing, in a script node of the remote cluster, a plurality of scripts for execution on a remote agent on the host, the remote agent being mapped to the script node; 



identifying a database on one or more hosts; generating, on the one or more hosts, a remote agent connected to a remote cluster of nodes of a cluster-based database; 
discovering, by the remote agent, a configuration of the database of the one or more hosts; 
generating, in file nodes of the remote cluster, 
storing, in a script node of the remote cluster of nodes, a plurality of scripts for execution on the remote agent on the one or more host, the plurality of scripts generated from a template pre-configured for backup of the configuration of the database discovered by the remote agent; and 
processing, by the remote agent, the scripts to backup data files of the directories on the one or more hosts to the mapped file nodes of the remote cluster.
2 and 16. The method of claim 1, further comprising: generating a preconfigured template comprising a plurality of placeholder values of configuration parameters of the database, the preconfigured template specifying an order of execution of the scripts; and executing the preconfigured template to generate the plurality of scripts in the specified order. 

2 and 15. The method of claim 1, further comprising: generating a preconfigured template comprising a plurality of placeholder values of the configuration parameters of the database, the preconfigured template specifying an order of execution of the scripts; and executing the preconfigured template to generate the plurality of scripts on the target host.
Claims 2 and 15:
Wherein the template comprises a plurality of placeholder values of configuration parameters of the database of the one or more hosts.
Claims 3 and 16:   template specifies an order of execution of the plurality of scripts.
3 and 17. The method of claim 2, wherein the script node comprises a script repository and the plurality 



Wherein the script repository and the plurality of scripts are a subset of 
4 and 18. The method of claim 2, further comprising: retrieving the configuration parameters and replacing the plurality of placeholder values to generate the plurality of scripts, the plurality of scripts being in a format that is natively executable on the host.
4 and 17. The method of claim 1, further comprising: retrieving the configuration parameters and replacing the plurality of placeholder values to generate the plurality of scripts, the plurality of scripts being in a format that is natively executable on the target host. 

Claim 9:
retrieving the configuration parameters and replacing the plurality of placeholder values to generate the plurality of scripts, the plurality of scripts being in a format that is natively executable on the one or more hosts.
5. The method of claim 1, wherein the file nodes are mapped. to a directory of the database using Network File System (NFS) mounting.
5 and 18. The method of claim 1, wherein the file nodes are mapped to a directory of the database using Network File System (NFS) mounting.
Claim 10:
the file nodes are mapped to a directory of the database using Network File System (NFS) mounting.
12. The method of claim 1, wherein the remote cluster is a non-SQL database cluster.
7. The method of claim 1, wherein the remote cluster is a non-SQL database cluster.
Claim 11:
remote cluster is a non-SQL database cluster.
13. The method of claim 1, wherein the remote agent on the host accesses the plurality of scripts on the script node through an NFS mount, and the plurality scripts are executed by the remote agent on the host.

Claim 12:
Wherein the remote agent on the host accesses the plurality of scripts on the script node through an NFS mount, and the plurality scripts are executed by the remote agent on the host.  
14. The method of claim 1, wherein the scripts are executable code portions in a script data file.
13. The method of claim 1, wherein the scripts are executable code portions in a script data file.
Claim 13:
Wherein the scripts are executable code portions in a script data file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because it is directed to non – statutory subject matter. Claim 20 is directed to “a machine readable storage device.” This is interpreted as software per se.
The instant specification paragraph [0028] discloses that “The other storage devices may include, for example, a storageAtty. Docket No.: 5178.074US1 7 area network storage device, a networked-attached storage device, a hard disk drive, a solid-state drive, or a data storage system.” This is open ended and does not require that the device be hardware based.

Allowable Subject Matter
Claims 6, 10 – 11, and 19 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-5, 7 – 9, 12 – 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (U.S. Patent Publication 20140325267). 
With respect to claims 1, 15, and 20, Liu teaches:
identifying a database on a host (see paragraph [0065], where a networked storage database is shared between the source machine and the EID node; backups can be optimized in this configuration by sharing a snapshot between the source and destination; the EID node acts as a backup head in this configuration);
identifying, in file nodes of a remote cluster, directories of the database, each of the file nodes mapped to a directory of the database (see Fig. 1 and Fig. 2, also paragraphs [0059] and [0065], where nodes in a remote cluster, or directories, may be identified);
storing, in a script node of the remote cluster, a plurality of scripts for execution on a remote agent on the host, the remote agent being mapped to the script node (see paragraph [0200], where scripts are stored remotely);
receiving an instruction to recover the database on the host (see paragraph [0260], for recovering a database); and 
processing, by the remote agent, the scripts to recover the directories of the database on the host (see paragraph [0022], where a technique based on block comparisons for greatly speeding up distributed backup operations by eliminating redundant data when multiple systems with partially common contents (e.g., operating system files and common databases) are being backed up; where it is determined that a block to be backed up already exists in the backup set, the existing block is used in the directory or catalog of the backup, rather than storing both blocks, [0125]; APPS directories/files are read whole (file by file) from APPH  directed locations (and not from a snapshot) and copied across the network to the destination EID software where a directory structure (under a pre-determined backup directory location) is created to reflect an identical copy of the files at the source; during incremental backups the APPS directory has to be cleared and a new set of APPS files transferred and recreated from the source); and
servicing requests for the database using the recovered directories mapped to the file nodes of the cluster (see paragraph [0147], where node software on the restore target is able to map this LUN the handshake completes; for Instant Availability this essentially completes the restore process; otherwise, the node software does a local copy of files/directories from the mapped LUN to the restore target locations).

    PNG
    media_image1.png
    516
    690
    media_image1.png
    Greyscale

With respect to claims 2 and 16, Liu teaches:
generating a preconfigured template comprising a plurality of placeholder values of configuration parameters of the database, the preconfigured template specifying an order of execution of the scripts (see paragraph [0127], where a small database on the EID node is needed to maintain configuration (like back-end iSCSI storage), licensing, snapshot ids, checksum info etc. This would be especially necessary where the EID node is back-ending some iSCSI/shared SAN storage);
executing the preconfigured template to generate the plurality of scripts in the specified order (see abstract, where mirroring technique whereby a replacement physical primary facility may be created while working with a second storage unit as the primary source file system; and a technique for eliminating redundant data in backup images when multiple systems with partially common contents (e.g., operating system files, common databases, application executables, etc.)).
With respect to claims 3 and 17, Liu teaches:
wherein the script node comprises a script repository and the plurality of scripts are a subset of scripts available in the script repository, which scripts to include from the script repository in the plurality of scripts being specified by the preconfigured template   (see paragraph [0066], where EID is the key enabler for an End-to-End solution for data protection based on multi-tiered storage).
With respect to claims 4 and 18, Liu teaches:
retrieving the configuration parameters and replacing the plurality of placeholder values to generate the plurality of scripts, the plurality of scripts being in a format that is natively executable on the host (see paragraph [0066], where EID is the key enabler for an End-to-End solution for data protection based on multi-tiered storage).
With respect to claim 5, Liu teaches:
wherein the file nodes are mapped. to a directory of the database using Network File System (NFS) mounting (see paragraph [0049], where LUN Creation: A feature of a 
With respect to claim 7, Liu teaches:
causing display of a user interface comprising an element for initiating recovery of the database via the preconfigured template to generate the plurality of scripts (see paragraph [0200], for scripts generated after cataloging with the interface); and
identifying selection of the user interface element, wherein the instruction for initiating recovery is generated in response to selection of the user interface element (see paragraph [0126], where an interface is used for recovery or replication).
With respect to claim 8, Liu teaches:
wherein the scripts are not generated until the user interface element is selected through the user interface (see paragraph [0200], for scripts generated after cataloging with the interface).
With respect to claim 9, Liu teaches:
wherein the requests are received from end-users of a network service that interfaces with the database (see paragraph [0147], where the user makes a selection).
With respect to claim 12, Liu teaches:
wherein the remote cluster is a non-SQL database cluster (see paragraph [0254], where SQL Server: Mounting databases are usually a significant verification 
step.  Further verification can be done via `DBCC` or by running SQL queries).
With respect to claim 13, Liu teaches:
wherein the remote agent on the host accesses the plurality of scripts on the script node through an NFS mount, and the plurality scripts are executed by the remote agent on the host (see paragraph [0049], where LUN Creation: A feature of a NAS filer carving virtual storage out of backup images stored in snapshots.  These LUNs can then be mounted read-write on the restore target).
With respect to claim 14, Liu teaches:
wherein the scripts are executable code portions in a script data file (see paragraph [0052], where Protocol director: Controls and manages the execution of jobs employing a block-level application-consistent protocol).

Conclusion/Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRIA Y BROMELL/           Primary Examiner, Art Unit 2167                                                                                                                                                                                             	September 29, 2021